17 So. 3d 941 (2009)
STATE of Louisiana
v.
Darrick BRASLEY.
No. 2009-KK-1847.
Supreme Court of Louisiana.
August 24, 2009.
Granted; Stay Lifted. The trial court is properly concerned about conflicts of interest; however, nothing in the record of this matter establishes there is a conflict in this case. LSA-R.S. 15:142(B)(2) provides that the public defender system must be free from judicial interference. While the public defender's office has both a statutory, LSA-R.S. 15:142(B)(2), and an ethical obligation, pursuant to the Rules of Professional Conduct, to avoid conflicts, the autonomy afforded the public defender's office to provide indigent defense counsel militates against the ruling by the trial court in this particular case. As such, the writ is granted and the ruling of the *942 trial court is reversed. The stay previously granted in this matter is lifted.
VICTORY, J., would deny the writ.